             CASE 0:20-cr-00235-ECT-LIB Doc. 1 Filed 10/21/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT


 UNITED STATES OF AMERICA,
                             DISTRICT OF MINNESOTA
                                                        :*     _ Qe,zo-aeerwlrto
                                                        INDICTMENT
                                                                                                          7




                       Plaintiff,                       l8U.S.c. $ ll3(aX3)
                                                        l8 U.S.C. $ ll3(aX6)
        v.                                              l8 rJ.s.c. $ llsl-
                                                        l8 U.S.C. $ ll53(a)
 SEAN JOSEPH BEAULIEU,

                       Defendant.


       TFM UNITED STATES GRAND JURY CHARGES THAT:

                                         COUNT 1
                            (Assault with a Dangerous Weapon)

       On or about June 20, 2020, in the State and District of Minnesota and within the

exterior boundaries of the Red Lake Indian Reservation, the defendant,

                               SEAN JOSEPH BEAULIEU,

an Indian, did assault victim J.M. with a dangerous weapon, namely a knife, with intent to

do bodily harm, all in violation of Title 18, United States Code, Sections I l3(a)(3), I l5l,

and ll53(a).

                                          COI'NT   2
                        (Assault Resulting in Serious Bodily Injury)
                                                                                                              r,}i
       On or about June 20, 2020, in the State and Distict of Minnesota and within the                        "$!

exterior boundaries of the Red Lake Indian Reservation, the defendant,

                               SEAN JOSEPH BEAULIEU,

an Indian, did assault victim J.M. resulting in serious bodily injury, all in violation of Title

18, United States Code, Sections 113(a)(6), I   l5l,   and I153(a).
                                                                                 SCANNED
                                                                                 (lcT 21nztl
                                                                               U.S. DISIRICT COURT MPLS
                 CASE 0:20-cr-00235-ECT-LIB Doc. 1 Filed 10/21/20 Page 2 of 2

     United States v. Sean Joseph Beaulieu




I



                                             A TRUE BILL



I

I




     UNITED STATES ATTORNEY                          FOREPERSON




t.
